           Case 1:15-cr-00588-ER Document 240 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                                        ORDER

            -   against   -                                          15 Cr. 588 (ER)
AHMED MOHAMMED EL GAMMAL,

                              Defendant.




RAMOS, D.J.:

         On December 21, 2020, Ahmed Mohammed El Gammal filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Doc. 236. Gammal also filed a

motion requesting permission to file an exhibit in support of that motion under seal. Doc. 238.

The Court grants Gammal leave to file that exhibit under seal, and directs the Government to

respond by December 29, 2020. The Clerk of Court is respectfully directed to terminate the

motion. Doc. 238.

         SO ORDERED.

Dated:     December 22, 2020
           New York, New York


                                                            ____________________________
                                                            Edgardo Ramos, U.S.D.J.
